Exhibit 24(b)(8.51) FIRST AMENDMENT TO RULE 22C-2 AGREEMENT This First Amendment dated as of March 21, 2011 by and between Columbia Management Investment Services Corp. (formerly RiverSource Service Corporation), as transfer agent for the CMID Distributed Funds (formerly known as the Columbia funds) and the Wanger Funds family of funds (the "Fund"), and ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. (individually an "Intermediary" and collectively the "Intermediaries") is made to the Rule 22c-2 Agreement dated as of April 16, 2007 and effective October 16, 2007 (the "Agreement") and as amended in the assignment letter dated March 10, 2010. Terms defined in the Agreement are used herein as therein defined. RECITALS WHEREAS, ING and Columbia Management Services, Inc. have entered into a an Agreement dated as of April 16, 2007; WHEREAS, Ameriprise Financial, Inc., the parent company of Columbia Management Investment Advisers, LLC (formerly known as RiverSource Investments, LLC), has acquired the long-term asset management business of Columbia Management Advisors, LLC and its related affiliates from Bank of America, N.A.; WHEREAS, in connection with such transaction, in a letter dated March 10, 2010, the Agreement was assigned by Columbia Management Distributors, Inc. to RiverSource Fund Distributors, Inc. and by Columbia Management Services, Inc. to RiverSource Service Corporation; WHEREAS, the RiverSource and Seligman branded mutual funds, together with the Columbia branded mutual funds, are now part of the Columbia family of funds (the "CMID Distributed Funds"), which as of the date of this Amendment are covered under the Agreement; WHEREAS, RiverSource Service Corporation has been subsequently renamed Columbia Management Investment Services Corp. and serves as exclusive transfer agent for the CMID Distributed Funds; NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Columbia Management Investment Services Corp. hereby replaces RiverSource Service Corporation as the transfer agent to the Fund under the Agreement. 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first written above. ING National Trust ING Life Insurance and Annuity Company By: /s/Jacqueline Salamon By: /s/Jacqueline Salamon Name Jacqueline Salamon Name and Jacqueline Salamon and Title: Authorized Representative Title: Authorized Representative ING USA Annuity and Life Insurance ReliaStar Life Insurance Company Company By: /s/Jacqueline Salamon By: /s/Jacqueline Salamon Name Jacqueline Salamon Name Jacqueline Salamon and Title: Authorized Representative and Title: Authorized Representative ReliaStar Life Insurance Company of New Security Life of Denver Insurance Company York By: /s/Jacqueline Salamon By: /s/Jacqueline Salamon Name Jacqueline Salamon Name and Jacqueline Salamon and Title: Authorized Representative Title: Authorized Representative Systematized Benefits Administrators Inc. Columbia Management Investment Services Corp. By: /s/Jacqueline Salamon By: /s/Robin G. Smith Name Jacqueline Salamon Name Robin G. Smith and Title: Authorized Representative and Title: Vice President 2
